Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/23/22, 10/23/20, 4/9/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by 2019/0036716 by Kasaragod et al. (Kasaragod).
With respect to claim 22, Kasaragod teaches a method comprising: 
in a distributed network comprising a local network with a plurality of sensors and a plurality of network devices, and a remote network, providing an edge platform connected to the local network between the sensors and the remote network;  (Fig. 1, 13, paragraph 48 – hub/tier device connected with local edge devices associated with sensors and remote provider network) 
providing on the edge platform an edge-converted machine learning model that is optimized to operate with the computing resources of the edge platform in real-time on one or more streams of sensor data and produce one or more streams of inferences;  (Paragraph 26-29, 33, 34, 38, 143, Fig. 13 local model can be optimized in a tier manager where the provider model provides the strongest confidence/accuracy  compared to lower tiered devices such as on the local networks.  Results can be forms of predictions related to the received sensor data)
receiving a first sensor data stream from a first sensor of the plurality of sensors at the edge platform;  (Paragraph 29, 33, 48-50, 142)
without first transmitting the first sensor data stream to the remote network for processing: 
executing the edge-converted machine learning model using the computing resources of the edge platform to operate on the first sensor data stream in real-time and produce a stream of first inferences about a first network device of the plurality of network devices; and (Paragraph 142-149 – tier managers act on data as it is collected to determine what tier should perform the analysis and produce results)
determining based on the stream of first inferences whether to take an action regarding the first network device without first communicating the inferences to the remote network. (Paragraph 142-149, Fig. 13 – example tier device 1302  performs the analysis using local model, results 1314 can be transmitted back to the edge device providing the data for a corresponding action to be performed in response to receiving the results)

Allowable Subject Matter
Claims 1-21, 24-30 are allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0360070 – Fig. 2a, 10 – paragraphs 286-292 – Edge device collects sensor data, performs machine learning analysis at the edge, and may take certain actions without sending results to a remote backend.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R LAZARO/Primary Examiner, Art Unit 2455